DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0019730 to Chueh et al. (“Chueh”).

As to independent claim 16, a method (Fig. 3a: 300), comprising: preventing current from flowing through an electrical connector (Fig. 3: 306, ¶ 0020. Disabled fuse prevents current flow.) when a circuit including a light sensitive electronic component indicates an access cover adjacent the electrical connector has opened (Fig. 3: 304, ¶ 0018, 0019. Fuse is disabled when photoresistor detects seal of chassis is broken.).

As to claim 17, the method as recited in claim 16, further comprising: permitting current to flow through the electrical connector when the circuit indicates the access cover has closed (¶ 0018, 0019. When no light enters the sealed chassis, power (i.e., current) is permitted to flow.).

As to claim 18, the method as recited in claim 17, wherein the light sensitive electronic component is a light dependent resistor (¶ 0017).

As to claim 19, the method as recited in claim 18, wherein: the circuit includes a transistor arranged in parallel with the light dependent resistor (¶ 0017, 0020, Fig. 2d : 230, 222), the transistor is configured to turn on such that a voltage output is detectable when the access cover is closed (¶ 0017, 0019, 0020), and the transistor is configured to turn off such no voltage output is detectable when the access cover is opened (¶ 0017, 0019, 0020).

As to claim 20, wherein the step of preventing current from flowing is performed when no voltage output is detectable, and wherein the step of permitting current to flow is performed when the voltage output is detectable (¶ 0020. Upon detecting PFIN is at low (“no voltage output is detectable”) power (i.e., current) may no longer flow. Under normal, untampered battery conditions, PFIN is at high (“voltage output is detectable”) and power is permitted to flow.).

Response to Amendment/Argument
Claims 1, 3-5, 7, 9-12, and 13 are allowed in view of the amendments and remarks.
Claims 16-20 were inadvertently omitted from examination previously, and are subject to examination below. 

Allowable Subject Matter
Claims 1, 3-5, 7, 9-12, and 13 are allowed in view of the amendments and remarks.
Claim 21 would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. All limitations recited in and required by claim 21 are not fairly taught or suggest by the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851